             Case 3:20-cv-00316-SRU Document 11 Filed 07/08/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


EDWIN RUIZ,                                       :
     Plaintiff,                                   :
                                                  :
        v.                                        :   Case No. 3:20-cv-316 (SRU)
                                                  :
CTO TARANOVICH, et al.,                           :
     Defendants.                                  :

                                     RULING AND ORDER

        Edwin Ruiz initiated this action by filing a civil rights complaint, a prisoner’s application

to proceed in forma pauperis and a motion for appointment of counsel. On March 12, 2020,

Magistrate Judge Garfinkel issued a Notice of Insufficiency indicating that the application to

proceed in forma pauperis was deficient and instructed Ruiz to file a ledger sheet showing at

least the last six months of deposits to and withdrawals from his inmate account within twenty

days. Judge Garfinkel warned Ruiz that if he failed to file the ledger sheet within the time

specified that the case would be dismissed. See NOI, Doc. No. 8.

        To date, Ruiz has not filed a ledger sheet showing the activity in his inmate account

during the last six months or sought an extension of time to do so. Accordingly, the Application

to Proceed In Forma Pauperis, [Doc. No. 2], is DENIED, the Complaint, [Doc. No. 1], is

DISMISSED without prejudice and the Motions for Appointment of Counsel and to Issue

Subpoenas, [Doc. Nos. 4, 10], are DENIED without prejudice. The Clerk is directed to close this

case.

        Any motion to reopen must show cause why Ruiz failed to comply with the Court’s

Notice of Insufficiency in a timely manner. The motion shall be accompanied by a Prisoner’s
         Case 3:20-cv-00316-SRU Document 11 Filed 07/08/20 Page 2 of 2




Application to Proceed In Forma Pauperis that includes a ledger sheet showing the activity in

Ruiz’s inmate account during the prior six months.

       So ordered.

Dated at Bridgeport, Connecticut, this 8th day of July 2020.


                                                               /s/ STEFAN R. UNDERHILL
                                                               Stefan R. Underhill
                                                               United States District Judge




                                                2
